Citation Nr: 0838543	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Buffalo, 
New York.  The decision also denied service connection for a 
left knee disorder, from which the veteran appealed.

An April 2007 rating decision granted service connection for 
a left lateral partial menisectomy, and assigned an initial 
noncompensable evaluation, effective October 2005.  There is 
no indication in the claims file that the veteran appealed 
either the initial rating or effective date assigned.  Thus, 
that claim is resolved and it is not before the Board nor 
will be discussed in the decision below.  See 38 C.F.R. 
§ 20.200 (2008); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDING OF FACT

The medical evidence of record shows tinnitus was not caused 
or made chronically worse by the veteran's active military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126), have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the veteran and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the appellant may not have received full 
notice in the initial pre-decision notice letter, after full 
notice was provided, he was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  Further, 
following issuance of the March 2006 letter, the claim was 
readjudicated on a de novo basis by a Decision Review 
Officer, as shown in the statement of the case and the 
supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Service treatment records note the veteran's routine exposure 
to acoustic trauma, including combat noise in the Persian 
Gulf War.  Service connection is in effect for bilateral 
hearing loss.  The veteran asserts he was treated for 
complaints of tinnitus in Basra, Iraq, and that tinnitus is 
in fact related to his active service.

A VA nurse practitioner opined in August 2005 that the 
veteran's tinnitus is as likely as not related to his active 
service.  She also opined in October 2006 that hearing loss 
can lead to tinnitus.  There is no evidence that this nurse 
practioner has any specialized training in the field of 
audiology.

Pursuant to the RO's request, a VA medical examiner reviewed 
the claims file in March 2006, and opined the veteran's 
tinnitus was not likely related to his active service.  The 
veteran and his representative urge the Board to accord 
greater weight to the nurse practitioner's claim.  The Board 
finds the medical examiner's opinion, who is a certified 
audiologist, merits the greater weight.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Contrary to the veteran's October 2005 statement, service 
treatment records note no entries related to complaints, 
findings, or treatment for tinnitus.  He noted a hearing loss 
on his 1993 Report Of Medical History but not tinnitus.  The 
1993 Report Of Medical Examination For Separation From Active 
Service notes no complaint or finding related to tinnitus.  
The neurologic area was assessed as normal.

The veteran filed for VA benefits for his hearing loss in 
1993.  The September 1993 VA general examination report notes 
no complaint or history of tinnitus.  The October 1993 VA 
audio examination report notes the veteran reported 
infrequent tinnitus to the examiner.  The examiner also noted 
civilian noise exposure.  The examiner diagnosed a bilateral 
sensorineural hearing loss but not tinnitus.

The March 2006 audiology examination report notes the 
examiner conducted a comprehensive review of the claims file 
as part of the veteran's examination.

Diagnostic test results showed Type A tympanograms 
bilaterally, which suggested normal middle ear pressure and 
compliance.  The examiner noted the veteran's 1993 report 
that he experienced tinnitus infrequently, and a 2002 mental 
health assessment where tinnitus was not noted in the 
veteran's medical history.  Then in 2005, the examiner noted, 
the veteran reported he experienced bilateral tinnitus in 
quiet, and that started in 1991 during his active service.  
The examiner observed that the veteran's reporting of 
tinnitus was inconsistent.  The examiner-nonetheless, noted 
that, while the veteran asserts his tinnitus started in 1991, 
the first documented report of recurring tinnitus was in 
2005, four years after his separation from the National 
Guard.  (Emphasis added)

The examiner noted the veteran denied a history of tinnitus 
in 2002.  The only medical documents dated in 2002 noted by 
the Board is a mental health assessment which-as indicated 
above, did not note tinnitus in the veteran's medical 
history, though his hearing loss and other complaints were 
noted.  But there was no specific denial of tinnitus.  It is, 
however, quite probative as noted by the examiner.  In light 
of those factors, the examiner it was not as likely as not 
that the veteran's claimed tinnitus is causally linked to his 
noise exposure in active service.

There is nothing in the claims file to refute or contradict 
the audiologist.  The Board must infer the veteran would have 
reported recurring or chronic tinnitus in 1993 when he filed 
his claim for hearing loss if he had such a disorder.  He 
obviously was asked about it, or the examiner would not have 
noted infrequent tinnitus.  The nurse practitioner's opinion 
is acknowledged but assigned significantly less weight, as 
the two entries give no indication she considered anything 
other than the veteran's history as he reported it.  There is 
no indication she reviewed the claims file.  This factor in 
and of itself diminishes the probative value of her opinion.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 
(citing Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) 
("Board's task includes determining the credibility of 
evidence)).  In contrast, the audiologist considered all of 
the evidence of record.  Moreover, the nurse practioner is 
not shown to have specialized training in audiological 
disorders.  Hence, the Board will assign the audiologist's 
opinion greater weight.  Cf.  Black v. Brown, 10 Vet. App. 
279, 284 (1997).

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


